Citation Nr: 1804531	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  14-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast Guard from June 1974 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Veteran submitted additional evidence with a waiver of initial review by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of this Veteran's case must take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's sleep apnea is related to his military service.


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Sleep apnea is not an enumerated "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions based on "chronic" symptoms in service, and "continuous" symptoms since service at 38 C.F.R. § 3.303 (b) do not apply. Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for sleep apnea.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of sleep apnea.  In March 1989, he indicated he was "fine" and denied frequent trouble sleeping.  Similarly, in April 1990, the Veteran was described as being in good health, and he answered "no" to the question as to whether he was having sleep problems.  During his July 1994 separation examination in July 1994, he was also noted to be in "excellent health, no meds" and again denied any trouble sleeping.  

The evidence of record shows that the Veteran was later diagnosed in 2002 following a sleep study, which was approximately eight years after his separation from service.  However, the Veteran has claimed that he has had symptoms of sleep apnea since the early 1980s and has submitted statements from his ex-wife and two sons, as well as from fellow service members, in support of that contention.  The Veteran also testified during the April 2017 hearing that he did not pursue any treatment or evaluation for his symptoms in service because he was advised that he may discharged for a medical condition.  An April 2011 statement from his ex-wife who was married to the Veteran for over twenty years, including during the period from 1980 to 1994, further indicated that they did not seek medical treatment because they lacked information and did not recognize the seriousness of the condition.  

The Board notes that laypersons are competent and credible to report the observable symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is also little reason to doubt the credibility of these lay statements other than a lack of contemporaneous evidence for which the Veteran and his ex-wife have accounted. Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  Indeed, these statements have been consistent throughout the appeal period from multiple individuals.

Moreover, significantly, private medical records dated in October 2002 also document a "very long history of loud snoring" and "a similarly long history of witnessed apneas," "confirmed by multiple observers."  Notably, those reports were made many years prior to the Veteran ever filing a claim for service connection for sleep apnea. 

The Veteran has also submitted medical opinions in support of his claim.  In this regard, J.Z. (initials used to protect privacy), a nurse practitioner, wrote a statement in July 2012 noting that he had reviewed medical evidence and the file and believed that it is most likely that symptoms described in the lay statements during the Veteran's military service are related to undiagnosed obstructive sleep apnea.  He indicated that he began treating the Veteran in 2007 at which time he presented with a medical history and symptomatology consistent with obstructive sleep apnea that may have been present as far back as 1980 and that his symptoms became overwhelmingly obvious as early as 2000.  J.Z. stated that it is more than likely that the sleep apnea commenced during his period of active duty, but was not diagnosed by a medical authority until he retired from the Coast Guard.  In support of his conclusion, J.Z. explained that the Veteran's level of severe obstructive sleep apnea is insidious and develops over decades; the average time of onset and diagnosis is greater than 15 years.  J.Z. reiterated his conclusion in a September 2012 disability benefit questionnaire.

Moreover, in an April 2013 letter, Dr. R.M. stated that is seems quite likely that the symptoms described by the Veteran regarding his sleep disordered breathing during active duty are related to undiagnosed obstructive sleep apnea.  He indicated that the clinic had been treating him since 2007 and that the Veteran's history and symptoms were entirely consistent with obstructive sleep apnea with an onset that may have been as early as 1980.  He explained that obstructive sleep apnea is a progressive disease that worsens with aging and an increased body mass index (BMI).  He observed that the Veteran has remained relatively constant in BMI indicating that there was likely no recent rapid worsening of the disorder.  Based on decades of experience managing this disorder, Dr. R.M. opined that the Veteran's obstructive sleep apnea likely began during or prior to his military service, but as is common, he was not diagnosed by a medical practitioner until a much later date.  He commented that the disorder is well known for its extended, progressive development.  In 2007, the Veteran's diagnosis was very severe sleep apnea, which is the prime indication that led Dr. R.M. to believe that he was suffering from the undiagnosed disorder during his military service. 

The Board does acknowledge that a March 2012 VA examiner opined that the Veteran's sleep apnea was less likely as not incurred in or caused by the claimed in-service event, injury, or illness.  In so doing, she noted that there was no documentation of a diagnosis in the Veteran's service treatment records.  She explained that the symptoms of snoring and apnea alone are not sufficient to make a diagnosis of sleep apnea, which requires a sleep study.  In this case, the earliest objective evidence of sleep apnea was found during a sleep study in 2002.

In November 2012, the same VA examiner reviewed the private medical opinions and concluded that is less likely as not that the Veteran's current sleep apnea is related to the identified sleep disturbances in service.  She again observed that the service treatment records were negative for any complaints of sleep disturbances, daytime sleepiness, and snoring.   She also noted that the October 2002 sleep study report indicated that the Veteran had loud snoring and witnessed apneas, but did not state the date of onset of such complaints.  The examiner reiterated her statement that the symptoms of snoring and apnea alone are not sufficient to make a diagnosis of sleep apnea, which requires a sleep study.

Although the VA examiner explained why the reports of symptoms in service are not diagnostic, she did not address whether in-service symptoms may be indicative of a subsequently diagnosed sleep apnea.  She also did not account for the private medical opinions discussing the severity of the Veteran's sleep apnea and how such severity may or may not be indicative of longstanding disorder.  On the other hand, the private medical opinions did address the lay statements regarding the onset of symptoms and explained how the sleep apnea generally presents or develops over time.  Thus, the Board finds that the VA examiner's opinions have less probative value.

Based on the foregoing, the Board finds that the Veteran's sleep apnea manifested in service and was ultimately diagnosed years later.  This finding is supported by the credible lay statements, the private medical records noting a long history of symptoms prior to 2002, and the private medical opinions relating the disorder to service.  Accordingly, the Board concludes that service connection is warranted for sleep apnea.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


